Jose Maria Aguirre, Elias
                                                                            Aguirre /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 22, 2015

                                      No. 04-14-00896-CV

                                        Hugo ALANIZ,
                                          Appellant

                                                v.

      Jose Maria AGUIRRE, Elias Aguirre Jr., Argelio Aguirre, Jose Guadalupe Aguirre,
                                  and Elsa A. Lara,
                                      Appellees

                   From the 381st Judicial District Court, Starr County, Texas
                                   Trial Court No. DC-09-71
                          Honorable Jose Luis Garza, Judge Presiding


                                         ORDER
        The court reporter responsible for preparing the reporter’s record for this appeal, Mr.
Julian G. Alderette, previously filed a four-volume reporter’s record containing a master index, a
transcript of proceedings held on August 8, 2013, a transcript of proceedings held on August 12,
2014, and an exhibit volume. The exhibit volume states that it includes the defendant’s exhibits;
however, it does not state the plaintiff’s exhibits are included. Although some of the exhibits
included in the exhibit volume appear to be exhibits that were offered and admitted as plaintiff’s
exhibits, it does not appear that all plaintiff’s exhibits were included. It is therefore ORDERED
that no later than ten days from the date of this order Mr. Alderette: (1) confirm in writing the
numbering of the defendant’s exhibits included in the fourth volume of the reporter’s record or
file a corrected exhibit volume; and (2) file a supplemental reporter’s record containing the
plaintiff’s exhibits.

       It is so ORDERED on September 22, 2015.

                                                     PER CURIAM


       ATTESTED TO: ___________________________________
                    Keith E. Hottle
                    Clerk of Court